Citation Nr: 1647424	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  09-34 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include rotator cuff tendinopathy.

2.  Entitlement to service connection for a right shoulder disability, to include rotator cuff tendinopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1986 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in Boston, Massachusetts; a transcript of that hearing is of record.  

In November 2013, the Board remanded the claims on appeal to the RO for additional development, including a VA examination with a nexus opinion.  In February 2016, the Board again remanded the claims for further development, primarily, the collection of additional private treatment records.

The Board notes that additional evidence was associated with the Veteran's claims file following submission of his substantive appeal in September 2009.  Notably, private treatment records from Baystate Health were associated with the file, but not considered by the RO in a Supplemental Statement of the Case issued in July 2016.  However, the Veteran provided waivers of Agency of Original Jurisdiction (AOJ) consideration of such evidence in April 2014 and July 2016.  Thus, the Board may properly consider all evidence of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claims.
FINDINGS OF FACT

1.  The Veteran's current left shoulder disorder did not manifest during, or as a result of military service, or manifest to a compensable degree within a year of discharge from service. 

2.  The Veteran's current right shoulder disorder did not manifest during, or as a result of military service, or manifest to a compensable degree within a year of discharge from service. 


CONCLUSIONS OF LAW

1.  The criteria establishing entitlement to service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria establishing entitlement to service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Here, the Veteran was provided notice in a letter dated October 2007 which addressed what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The letter was sent to the Veteran prior to the adjudication of the issues on appeal, and thus, it met the VCAA's timing of notice requirement.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's contentions.  Pertinent evidence associated with the claims file consists of STRs, VA and private treatment records, personnel records, and statements from the Veteran and his representative.  The Veteran was also provided with VA examinations in December 2007 and November 2013 for evaluation of his shoulder disorders.

As stated above, the claims were most recently remanded in February 2016.  The AOJ substantially completed all development ordered by the Board and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ obtained treatment records from the Veteran's private doctors, as well as updated VA treatment records. 

In rendering the most recent medical opinion of record, the November 2013 VA examiner addressed the essential contentions of the Veteran, was informed by a review of the claims file, and presented his opinion in the context of the pertinent clinical history.  Thus, the Board finds that the November 2013 VA examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

The Veteran has been afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claims.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103 (c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying information required to substantiate the claims.  The VLJ sought to identify pertinent evidence not currently associated with the claims file, and the Veteran described the history of his treatment and conditions.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  The Board finds that the VLJ complied with the aforementioned hearing duties and the Veteran is not shown to be prejudiced on this basis.

As discussed above, the VCAA provisions have been considered and complied with in this matter. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including at a travel board hearing.  He had a meaningful opportunity to participate in the claims process and has done so.  

Any error in the sequence of events or content of the notices is not shown to have any effect on the case or cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

a) Laws and Regulations

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 38 C.F.R. § 3.303.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno, id.; Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to describe symptoms experienced in service or at any time after service when the symptoms he experienced were directly through the senses.  38 C.F.R. § 3.159; Layno, supra (lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr, supra (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an absolute bar to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, supra (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).




b) Facts and Analysis

The Veteran contends that his left and right shoulder conditions are related to his period of service.  His medical treatment records establish that the Veteran underwent surgery on his left shoulder in 2005 and his right shoulder in 2009; he was diagnosed with bilateral rotator cuff tendinopathy with degenerative changes in 2011.  As such, the Board finds the current disability element is established.  See Shedden, supra.  

Having established this element, the Board must address the question of whether the evidence demonstrates an in-service injury and whether there is a nexus between the claimed in-service disease or injury and the present disability.  Id.   

STRs show that the Veteran was treated once in service in October 1987 for a left shoulder abrasion after bumping in to an object while coming up a ship's ladder.  He also relates his shoulder pain to an April 1988 automobile accident.  STRs reflect medical treatment following the accident.  Having established the in-service element, the question turns to whether the Veteran's present shoulder disabilities are causally connected to the in-service injuries. 

Given the medical opinion of record distinguishing the current diagnoses from the events experienced by the Veteran in service, combined with the absence of diagnoses or symptoms until many years after service, the Board finds the weight of the competent evidence to be against the conclusion that the shoulder conditions had their onset in service or are otherwise related to service.  

After a comprehensive examination, the November 2013 examiner provided a thorough rationale for the opinion that it was less likely than not that the shoulder disorders were incurred in or caused in service.  The report noted that the Veteran denied any shoulder injuries when seeking treatment in 2004, corroborating the lack of prior treatment reflected by the record.  In reaching his opinion, the examiner reviewed the claims file and conducted a physical examination of the Veteran.  He accurately described the relevant medical history and noted the previous diagnoses of bilateral rotator cuff tendinopathy and impingement of the shoulders.  The examiner reasoned that the 1987 left shoulder abrasion noted in the STRs was unrelated to the current condition; additionally, there was no record of any shoulder injury stemming from the 1988 automobile accident.  He further explained that the shoulder problems first developed in 2004, related to the Veteran's vocational duties as a truck driver. 

The Veteran asserts that his shoulder disabilities are related to his service.  It is undisputed that the Veteran sought treatment for his left shoulder while in service in October 1987.  However, the Board observes that he did not seek consistent follow-up treatment for this complaint.  The evidence of record includes STRs reflecting treatment for other complaints, including back pain, coughing, congestion, headache, and sore throat.  There is no record of treatment for the right shoulder during service.  The separation examination of February 1989 is silent as to any complaints associated with either shoulder.  The Veteran's February 1989 Report of Medical History is likewise silent to any issue with his shoulders upon separation.
Such contemporaneous records are more reliable, in the Board's view, than descriptions of events now over two decades past, made in connection with a claim for benefits. See Cartright, supra; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Thus, while there is evidence showing the Veteran sought treatment for a left shoulder abrasion on one occasion in service, the record does not reflect evidence of an injury related to the Veteran's current diagnosis of bilateral rotator cuff tendinopathy.

In support of his claim, the Veteran also contends that he sought treatment for his shoulders following service.  VA treatment records were obtained, as well as private medical records from multiple treatment providers.  The first complaint of shoulder pain after the 1989 separation examination is found in August 2004 treatment notes regarding the left shoulder.  There is no indication that the Veteran complained of or was treated for shoulder issues between 1989 and 2004.  Notably, the August 2004 treatment records contain the Veteran's denial of any prior shoulder injuries, and attribute the left shoulder pain to his occupational duties as a truck driver.  

A December 2004 examination for left shoulder pain documented no tenderness on the right side, no pain with resisted motions on the right side, and a full range of motion for both shoulders.  Imaging of the right shoulder in December 2007 revealed an essentially unremarkable radiographic appearance of the right shoulder.  Initial evidence of a right shoulder condition appeared in 2009, approximately 20 years after the Veteran's separation.  Private treatment records from April 2009 noted no injury or trauma and the onset of right shoulder pain on a constant basis over the few months prior to the treatment.  The Veteran ultimately underwent surgery on the right shoulder later that year.  While not dispositive, the passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and experiencing symptoms since service.  See Layno, supra; see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  His statements are competent evidence as to observable symptomatology, including experiencing shoulder pain following the automobile accident in service.  

However, he is not competent to opine on the complex medical question of etiology for a shoulder disability, to include rotator cuff tendinopathy.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, the credibility of the Veteran's lay statements regarding the nexus has been questioned by the silence of the medical examination and the period of time after service without treatment for the condition. 

Thus, the Board finds that the Veteran's statements are insufficient to provide the requisite nexus between the current shoulder disorders and his service.  While he may assert that he incurred shoulder disabilities in service, the statements appear to be inaccurate recollections of past events, which are much less reliable than the in-service descriptions of his medical condition at that time.  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003); see Fed. R. Evid. 803(4) and accompanying Notes (noting statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth); Rucker, supra (providing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  As noted, the Veteran sought treatment for other injuries and ailments during his period of service, but those treatment records do not confirm that he had consistent symptoms of shoulder pain.  The Board considers the Veteran to be an inaccurate historian in attributing his current shoulder pain to an in-service incurrence, which by all other evidence of record appeared to be a transient ailment experienced once during his three-year period of service.  

Instead, the Board finds the November 2013 VA opinion regarding the etiology of the shoulder disorders to be highly persuasive given the complexity of the medical issues at hand.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, knowledge and skill in analyzing the data, and the medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  In the precedent decision of Nieves-Rodriguez, supra, the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  Here, the opinion provided by the VA examiner in November 2013 provided an objective medical history of the Veteran's shoulder symptoms and a thorough rationale with sound reasoning and conclusions.  The opinion was based on a review of the Veteran's claims file and accompanied by a detailed rationale that acknowledged the relevant facts and information.  As such, the Board finds that the November 2013 opinion is dispositive of the nexus question in this case.  Notably, there is no medical opinion to the contrary.  
Additionally, for reasons detailed above, there is no credible persuasive evidence that the Veteran experienced symptoms related to his shoulders continuously ever since service.  Also, there is no medical evidence or competent persuasive lay evidence that arthritis of the shoulders manifested to a compensable degree within a year of the Veteran's discharge from service.  Indeed, the diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Therefore, the theories of entitlement to service connection on the basis of continuity of symptomatology or presumption of service connection for a chronic disease are not substantiated.  

In summary, while the Veteran's lay contentions as to the etiology of his shoulder disorders have been considered, the Board accords greater weight to the probative medical evidence of record.  Thus, in the absence of competent medical evidence of a link between the Veteran's current shoulder diagnoses and his military service, service connection for a shoulder disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102; Gilbert, supra.

      (CONTINUED ON NEXT PAGE) 











ORDER

Service connection for a left shoulder disability, to include shoulder rotator cuff tendinitis, is denied.

Service connection for a right shoulder disability, to include shoulder rotator cuff tendinitis, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


